DETAILED ACTION
The response filed on 09/20/2021 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
3.	Claims 10-18 are allowed.
4.	The following is an examiner's statement of reasons for allowance: 
Independent claim 10 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the bold features below, a power converter arrangement, comprising: 
a first converter including an intermediate voltage circuit and a load-side power converter; 
a second converter including an intermediate voltage circuit and a load- side power converter; and 
a connecting line electrically connecting the intermediate voltage circuit of the first converter to the intermediate voltage circuit of the second converter, said connecting line being connected in one of two ways, 
a first way in which the connecting line is connected to a first node point of the load-side power converter of the first converter with at least three partial connecting lines of the load-side power converter of the first converter, when the load-side power converter of the first converter and the load-side power converter of the second converter have each two half-bridges, 
a second way in which the connecting line is connected to a first node point of the load-side power converter of the first converter with at least four partial connecting lines of the load-side power converter of the first converter, when the load-side power converter of the first converter and the load-side power converter of the second converter have each three half-bridges, 
wherein each of the partial connecting line includes a semiconductor component for generating a voltage drop.  
Claims 11-18 depend directly or indirectly on claim 10 therefore these claims are also allowable as being dependent on an allowable base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONTACT INFORMATION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (10/08/2021)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837